Citation Nr: 1603868	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2015, the Board remanded this matter to afford the Veteran a Board hearing.  

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offer the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in May 2014 to determine the severity of his bilateral hearing loss.  Regarding puretone test results, the examiner stated that results were not valid for rating purposes.  The examiner explained that the Veteran's responses for speech testing were inconsistent and the Veteran's word recognition scores significantly deteriorated compared to other audiograms.  The examiner stated that the amount of change is more than is typically expected in that period of time.  Regarding word discrimination scores, the examiner explained that use of those scores was ". . . not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make the combined use of puretone average and word recognition scores inappropriate."  Notably, the examination report does not indicate that the Veteran did not attempt to fully cooperate during the examination.

At his Board hearing, the Veteran testified that he was confused by the examiner's instructions regarding hearing testing.  See Board Hearing Transcript (Tr.) at 4.  He also testified that he while he was in the soundproof booth he was unable to hear much because of constant ringing in his ears.  See id. at 4-5. 

Given the Veteran's contentions and the lack of any evidence that the Veteran did not attempt to fully cooperate during the examination, a new examination is necessary to fully ascertain the extent of the Veteran's bilateral hearing loss. 

As the matter is being remanded, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from April 2011 forward.

2. Then arrange for an audiological examination of the Veteran by an audiologist.  The entire claims file should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.

If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, the examiner should explain, in detail, why valid and reliable audiometric data could not be obtained.

3. Then, readjudicate the appeal, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

